Title: From Thomas Jefferson to the Board of War, 18 November 1779
From: Jefferson, Thomas
To: Board of War



In Council Novr. 18th. 1779.

The Board are of opinion that until the numbers of an invading enemy and the proposed point of invasion known, neither the numbers of militia proper to be drawn into the field, nor the Counties from which they shall be called can be determined on. They approve of the making ready the Artillery harness’s and horses for Artillery, Waggons for the baggage Ammunition forage and for the commissariate, and refer to the Board of War to propose the number proper, taking for granted that the Continental Waggons in this State may be freely called into the Service of the State in case of an invasion and may therefore be counted on as a part of the necessary number: they approve of the repairing immediately the arms in the public Magazines; and with respect to those at Cumberland particularly would recommend that five hundred Stand of them at a time be brought to this place to be repaired and be sent away before others be brought; they approve of having tin Cartridge Boxes made as proposed by the board of War: They approve of recommendations to the County Lieutenants of all the Counties below the blue ridge to have arms of their militia put into good [condition?] as required by Law; but disapprove of the method proposed of getting Cartouch boxes through their intervention: some arms have been heretofore put into the hands of the Lieutenants of the more distant Counties lying on the navigable Waters; the Executive are unwilling for very many reasons to part with more from the public Magazines, and more especially as the exposed Counties not heretofore furnished from them are so convenient as that they may be furnished on very short warning: they approve of the disposition of the three remaining troops of Cavalry, the lookout Boats and ships as proposed: and that express riders be held in readiness for the purpose mentioned by the Board of War. The Executive are of opinion they are not authorized by Law to appoint  a general Officer till an invasion or insurrection has actually taken place, and three Battalions at least of the Militia embodied. They recommend to the Board of War to have two heavy Cannon mounted at Hoods on James river, two others at West point on the York river, two others at Hobb’s hole on Rappahanock and two others at Alexandria on Potowmack: And if any position lower down the Potowmack can be found where cannon might obstruct the passage of vessels, they woud have two mounted there also: they further recommend that the most vigorous exertions be immediately used to withdraw from the reach of a sudden enterprize of the Enemy all cannon not necessary for the defence of the established batteries: At these Batteries also they wou’d have the Board of War reconsider the number of guns mounted, and where there are more than are necessary for the purpose of the Battery to withdraw in like manner those which are supernumerary: They woud also desire that the prisoners of War at this place, not being commissioned Officers, be removed immediately to the prison Ship and She repair forthwith to her moorings.

Th: Jefferson

